Citation Nr: 1115825	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to grade I spondylolisthesis at L5-S1 with pain in bilateral buttocks. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983 and from August 1986 to December 1988.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran is in receipt of service connection for a back disability, a right knee disability and radiculopathy of the left leg. The Veteran contends that her service-connected disabilities cause intermittent falls, which have damaged her left knee.

The medical evidence of record indicates that no knee disabilities were reported at a May 1980 entrance examination or treated during service. The Veteran separated in December 1988, and a separation examination is not of record. A July 1989 record associated with the claims file indicates that service records may be missing. While the Veteran has not asserted that a left knee disability is directly related to military service, she should be advised that she may submit additional lay and medical evidence of in-service symptoms or treatment, if any occurred.  Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that where service records are missing or destroyed, VA must provide a thorough, "explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified").

The Veteran is diagnosed with degenerative changes, derangement, and chondromalacia in both knees.  



A February 2011 letter from a private physician, Kevin E. McGovern indicates that the Veteran's back problem caused her to fall on her knees, causing chronic pain. 
Falls were also reported in the Veteran's June 2006 correspondence and a May 2008 Maryland Orthopedic report.  However, a November 2005 VA record indicates that while the Veteran had bilateral chondromalacia, there was no instability noted on examination.  In January 2009, a VA medical care provider noted that the Veteran did not experience leg weakness.  

Given these matters, further development of the claim is required.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must send the Veteran notice of evidence other than service records that she may identify or submit to support any assertions of in-service knee pain or treatment. Such evidence may include but is not limited to: lay statements from the Veteran or acquaintances, correspondence written by the Veteran during service, outside medical treatment, military personnel records, or outside medical or other records.

2. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated her for a left knee disability. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies.



a. The Veteran should also be advised that, with respect to private medical evidence, she may alternatively obtain the records on her own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA treatment created or updated after July 2009.

3. After waiting an appropriate time period for the Veteran to respond and for association of records with the claims folder, the RO/AMC must schedule the Veteran for a VA examination by an examiner with appropriate expertise. The purpose of the examination is to determine whether any current left knee disability was incurred in military service or is secondary to any manifestation of a service-connected back disability. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The examiner must review all medical and lay evidence associated with the claims folder. In particular, the Board calls the examiner's attention to the following: (i) an October 2002 examination by Maryland Orthopedics, during which the Veteran reported pain in her left knee and that a therapist had noticed a clicking in the knee; (ii) an April 2003 examination by Maryland Orthopedics, during which the Veteran reported back pain radiating into her legs; (iii) a June 2004 VA compensation and pension examination of the right knee; (iv) a September 2005 statement from the Veteran, in which she indicates that she experiences left leg numbness and is afraid of falling; (v) a November 2005 examination by Maryland Orthopedics, during which left knee tenderness was noted; (vi) a June 2006 statement from the Veteran regarding a fall on the subway; (vii) a May 2008 examination of the left knee by Maryland Orthopedics; and (viii) a February 2011 letter from Dr. McGovern which states that falls related to a back disability have caused knee pain; (ix) a November 2005 VA treatment note indicating the Veteran had no instability of the knees .

c. The examiner must consider the Veteran's lay testimony regarding her symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran.  In particular, the examiner must conduct all appropriate clinical or diagnostic testing and report as to whether there is any clinical support for the Veteran's report of her service connected back disorder, left lower extremity disorder, and right knee disorder causing such pain or other manifestation as to cause falls or instability. If there is such clinical support, the examiner must specify its nature.



d. If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

e. The examiner must provide a diagnosis for each left knee disability found from considering the claims file and from examining the Veteran. 

f. For each left knee disability diagnosed, the examiner must specifically opine whether that disability began during service, or is secondary to any manifestation of a service-connected back disability. 

g. In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file. If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



 _________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


